Title: Editorial Note
From: 
To: 


      In the winter of 1766–67, Jonathan Sewall, writing as Philanthrop, took it upon himself to defend Governor Francis Bernard against an unremitting series of attacks being made upon him in Boston newspapers, chiefly in the Gazette, by a number of pseudonymous writers. It is possible that Sewall wrote in hope of preferment, for soon after he had finished his series of letters, Governor Bernard offered him a newly created position, that of Special Attorney General. Yet there seems no reason to doubt the sincerity of Sewall’s concern that attacks on the Governor would threaten the stability of the political state (Berkin, Jonathan SewallCarol Berkin, Jonathan Sewall: Odyssey of an American Loyalist, New York and London, 1974., p. 43–44; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 12:311).
      Bernard had incurred the hatred of the whig faction for his official support of the Stamp Act, despite his private position, and, later, in May 1766, for his refusal to approve James Otis Jr. as the choice of the House of Representatives for speaker and his veto of six men, whig supporters all, chosen as councilors by the joint ballot of the House and outgoing Council (Berkin, Jonathan SewallCarol Berkin, Jonathan Sewall: Odyssey of an American Loyalist, New York and London, 1974., p. 36–37). In retaliation, whig writers vilified the Governor in print. He was accused of customs racketeering, with some basis in fact, of greediness, of violation of the privileges of the House, and of undermining the colonists’ rights as Englishmen.
      Sewall began his defense with a long letter in the Boston Evening-Post for 1 December 1766. Almost every Monday thereafter until early February, Post readers were treated to a vigorous, sometimes slashing attack on Bernard’s detractors and a careful presentation, too often written in a superior tone, concerning the Governor’s conduct on particular occasions so far as it was known to the author. Sewall did not want for material. His entry into the field raised a regular hornet’s nest of critics, signing themselves “A,” “AA,” “B,” “BB”; as Sewall put it, “almost the whole alphabet was conjured up.” And Sewall tried to answer them all. But by spring nearly everyone had said all there was to say. Philanthrop’s letter of 9 February did not have a sequel until 2 March; and then there was silence. Joseph Hawley, defending the Lanesborough Stamp Act rioters, whose attorney he was, rekindled the fires in the summer of 1767, with Philanthrop answering him in three long letters (Boston Evening-Post, 6 and 13 July; 27 July; 3 and 10 Aug. 1767).
      John Adams, of course, could not keep from replying to his old friend, just as he had answered him some three and one-half years before (3 March – 5 Sept. 1763, above). But Adams had trouble settling upon the literary style of his response. He began in straightforward fashion, addressing himself to “J Phylanthrop,” his addition of “J” suggesting the continuity he saw between Sewall’s “J” letters of 1763 and those appearing over Sewall’s new pseudonym (No. I, below). His first effort, unpublished and unsigned, was largely an attack on the character of Sewall, whom he called the “old Trumpeter” of “that restless grasping turbulent Crew of Villains” seeking the destruction of the people. Adams accused Philanthrop of ingratitude and of “venemos Bilingsgate.” It is almost as though Adams were working off steam, just as he did with the unfinished and unpublished letter to Sewall in 1763 (No. II, 3 March – 5 Sept. 1763, above). Next, in his diary, Adams wrote a thoughtful analysis of what should be understood by “the better Sort of People,” whom Sewall claimed as supporters of Bernard (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:326–329).
      But when he appeared in print, Adams adopted once again the pseudonym he had used before in replying to Sewall, that of Humphrey Ploughjogger. Although he retained a kind of farmerish and common sense approach, most of the dialect and phonetic spelling was dropped. He had perhaps tired of these devices; the cause was too serious for playfulness. Attention was centered upon Philanthrop’s contempt for the ordinary run of men and his fallacious belief that sharp criticism of high officials would undermine the due subordination of persons necessary for any kind of government. Adams wound up his series of three Ploughjogger letters, of which the first was unpublished, with a kind of rustic condescension toward the craziness of Philanthrop, who reminded Adams of his “little black Ram” (Nos. II–IV, below).
      Further Sewall pieces that reproved his critics in what seemed a sweet reasonableness of tone that could be dangerously persuasive led Adams to lift out sentences and phrases from their context so that their sheer depth of spite stood revealed. If Sewall posed as a lover of men, then Adams had perforce to sign himself “Misanthrop.” The new pseudonym set Adams off on a long fantastical narrative in which he sought to expose Philanthrop as greedy for office but made craven by the gnawing of self-doubt. None of the “Misanthrop” performances saw print (Nos. VI and VII, below); they were probably intended for his own amusement.
      Finally, and more seriously, Adams assumed the role most natural to him, that of historian. Writing as a figure of history called to life, and thus able to comment with unique perspective on significant developments since his own day, Adams demonstrated the continuity of love of freedom from the time of Governor Winthrop to his own. A common thread in the series of letters from Governor Winthrop to Governor Bradford is the elemental soundness of the people despite the insidious efforts of Philanthrop to lead them astray by appealing to the weaknesses of human nature. The Winthrop letters discern parallels between the tyrannical precepts of the first two Stuarts and those of Philanthrop and warn Bostonians that liberty “has always been surrounded with dangers.” Only men who remain on guard remain free. In the end Adams analyzes at great length the role of Governor Bernard in refusing to administer the oath to two men elected to the House from Newbury and sees a most serious breach of the privileges of that body (Nos. VII–XI, below).
      With the exception of his discussion of Bernard’s interference in the affairs of the House, Adams confined himself to attacking the more theoretical of Philanthrop’s arguments, leaving to others, as he said, the critique of the Governor’s conduct. And even here, it was the principle at stake that caught Adams’ attention. Philanthrop’s defense of Bernard was based upon a concept of government that Adams saw as wholly wrongheaded and subversive of liberty.
     